Citation Nr: 0909586	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected right shoulder disability.  

2.  Propriety of the reduction of the 20 percent evaluation 
for the service-connected shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 
with additional service in the Reserve.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 RO rating 
decision that granted service connection for a right shoulder 
disability and assigned a 10 percent evaluation effective 
April 19, 2004.  In a September 2005 rating decision, the RO 
increased the evaluation for the service-connected right 
shoulder disability to 20 percent.  

In June 2008, the Board remanded the claim for an increased 
evaluation to the RO for additional evidentiary development.  

Following the Board's remand, a VA examination was associated 
with the claims file.  With regard to his claim for an 
increased rating, the Veteran has not waived initial RO 
jurisdiction of this evidence.  

In October 2008 and January 2009 rating decisions, the RO 
proposed and formally reduced the rating for the service-
connected shoulder disability from 20 percent to 10 percent.  

In February 2009, the Veteran submitted a Notice of 
Disagreement (NOD) expressing disagreement with the January 
2009 rating decision reducing his 20 percent evaluation for 
the service-connected right shoulder disability.  Although 
the RO has not issued a Statement of the Case addressing the 
issue, the Veteran is not prejudiced by the Board's decision 
on the matter considering the favorable disposition below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGREC 16-92.  

The issue of an increased evaluation for the service-
connected right shoulder disability is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In a January 2009 rating decision, the RO reduced the 
evaluation assigned for the service-connected right shoulder 
disability to 10 percent, effective on April 1, 2009.  

3.  The January 2009 rating reduction was based on inadequate 
examination findings referable to the service-connected right 
shoulder disability that was not likely to undergo improve.  


CONCLUSION OF LAW

The reduction of the rating for the service-connected right 
shoulder disability from 20 to 10 percent was not proper and 
is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5201 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Given that the action taken hereinbelow is fully favorable to 
the Veteran, a discussion of VCAA is required at this time.  


II.  Analysis

In the present case, the Veteran is seeking a restoration of 
the 20 percent disability rating for his service-connected 
right shoulder disability, which was reduced to a 10 percent 
evaluation by the RO.  

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  

The Board notes that the RO has complied with the procedural 
requirements set forth under 38 C.F.R. § 3.105(e) for 
reducing disability evaluations.  

First, the RO issued a proposed rating reduction in October 
2008, which advised the Veteran that he had at least 60 days 
to submit evidence to show that a reduction was not 
warranted, and 30 days to request a predetermination hearing.  
Since the Veteran did not submit argument or evidence against 
the proposed reduction, the RO then issued the final rating 
decision.  

Nonetheless, the Board finds that the reduction is void ab 
initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) 
(where the RO reduces a veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio).  

The RO did not apply the provisions of 38 C.F.R. § 3.344.   
According to 38 C.F.R. § 3.344, a rating that has been in 
effect for 5 years or more may not be reduced on the basis of 
only one examination, in cases where the disability is the 
result of a disease subject to periodic or episodic 
improvement.  38 C.F.R. § 3.344(a).  The five-year period is 
calculated from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 419 (1995).  

Additionally, in cases where a rating has been in effect for 
five or more years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life.  38 
C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).  

If the evaluation has not been in effect for five year, 
reexaminations showing improvement, either physical or 
mental, in the disability will warrant a rating reduction.  
38 C.F.R. § 3.344(c)  

In the present case, the 20 percent disability rating will 
not have been in effect for five years or more on the 
effective date of the reduction, which is April 1, 2009.  
However, on April 1, 2009, the 20 percent evaluation will 
have been in effect for 4 years, 11 months, and 13 days.  
Accordingly, the Board finds that the provisions of 38 C.F.R. 
§ 3.344 are for application since the underlying disability 
is not one that is likely to improve.  

Even without application of 38 C.F.R. § 3.344(a), (b) to the 
present case, the Board would not be satisfied that the 
August 2008 VA examination report reflected a substantial 
enough improvement to warrant a rating reduction. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

The right shoulder disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5201.  DC 5201 distinguishes 
between the major (dominant) and minor (non-dominant) arm.  
The medical evidence shows that the Veteran is right handed, 
so his right shoulder disorder is rated under the criteria 
for the major arm.  

According to DC 5201, the rating criteria for the major side 
are as follows:

A 20 percent rating is assigned for limitation of motion to 
the shoulder level.  

A 30 percent rating is assigned for limitation of motion 
midway between the side and shoulder level.  

A 40 percent rating is assigned for limitation of motion to 
25 degrees from the side.  

In addition to the applicable schedular criteria, VA is 
required to consider functional loss due to either pain, if 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant, or weakness.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  VA 
must consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See id.; 
38 C.F.R. § 4.40.  

Finally, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  

In this case, the evidence of record consists of the reports 
of three VA examinations and two private (non-VA) medical 
statements.  

First, in an October 2004 VA examination, the examiner noted 
the Veteran's complaints of pain when lifting things above 
shoulder height.  On examination, the examiner found that the 
Veteran demonstrated pain on abduction after 110 degrees.  
Forward flexion was from 0 to 170 degrees, internal and 
external rotation was from 0 to 90 degrees.  

The examiner found no laxity of the shoulder joint.  He 
provided a diagnosis of supraspinatus tendinitis with no 
atrophy or weakness, but with pain as described on range of 
motion.  There was no history of flares or instability.  

In a private (non-VA) shoulder examination in May 2005, a 
physician, Dr. AAM, documented the Veteran's complaints of 
pain on overhead use.  On examination, the physician found no 
radicular symptoms, a negative Spurling's test; positive 
impingement sign; negative apprehension sign; otherwise 
neurovascularly intact.  The Veteran had full range of motion 
in the right shoulder and no deformity, crepitus, or atrophy.   

In a June 2005 examination, the same private physician, found 
on examination a positive impingement sign, negative 
apprehension sign, negative Spurling's test, and mild 
weakness in the right shoulder, 4+/5 compared to the left.  
Otherwise, the Veteran had full range of motion with no 
instability or signs of radiculopathy or radiculitis.  

The physician noted that an MRI has revealed findings 
consistent with a full thickness rotator cuff tear.  He added 
that the persistent symptoms over eight years suggested that 
he required a surgical repair and subacromial decompression.  

The Veteran underwent a second VA examination in November 
2006.  The examiner noted the Veteran's complaints of right 
shoulder achiness, stiffness, pain, and burning, including 
trouble lifting things above shoulder height.  

On examination, the examiner found that abduction was from 0 
to 94 degrees, flexion was from 0 to 90 degrees, internal and 
external rotation was from 0 to 60 degrees, bilaterally.  The 
examiner found no instability or additional loss due to pain, 
fatigue, weakness or incoordination.  He provided a diagnosis 
of rotator cuff/tendon repair.  

Finally, the Veteran underwent a third VA shoulder 
examination in August 2008.  The examiner reviewed the 
medical history in the claims file and noted the Veteran's 
current complaints of moderate constant pain in the right 
shoulder, which included difficulty in overhead use and 
lifting more than 20 pounds.  The Veteran denied flare-ups.  

On examination, the examiner found forward elevation from 0 
to 130 degrees, abduction from 0 to 130 degrees, adduction 
from 0 to 30 degrees, and internal and external rotation from 
0 to 90 degrees.  With pain, forward elevation was limited to 
120 to 130 degrees, abduction was from 120 to 130 degrees, 
and adduction was from 20 to 30 degrees.  

With repetitive use, there was no additional limitation due 
to pain, fatigue, weakness or lack of endurance.  There was 
no evidence of ankylosis.  

The examiner provided a diagnosis of right shoulder strain 
mildly to moderately active with an abnormal range of motion.  
An accompanying X-ray report showed minimal degenerative 
changes, but no fracture or dislocation.  

Upon review of this medical evidence, the Board finds that 
the August 2008 VA examination does not reflect improvement 
or even address the full extent of the service-connected 
right shoulder disability shown to be manifested by a rotator 
cuff tear that would likely require surgical intervention.  
Thus, there is no basis in this record to support a 
reduction.  The RO did not address the provisions of 38 C.F.R 
§ 3.344 in reducing the 20 percent rating.  

Accordingly, as the reduction was not proper under the law, 
the 20 percent evaluation must be fully restored effective on 
April 19, 2004.  


ORDER

As the evaluation for the service-connected right shoulder 
disability was not reduced from 20 to 10 percent in 
accordance with the law, the 20 percent must be restored as 
of April 19, 2004.  


REMAND

Upon further review, the Board finds that the Veteran's claim 
for an initial evaluation in excess of 20 percent for the 
service-connected right shoulder disability must be remanded 
for further action.  

In June 2008, the Board remanded the claim to obtain a VA 
examination due to the Veteran's assertion that his 
disability had increased in severity.  As noted, the Veteran 
underwent a VA shoulder examination in August 2008.  
Subsequently, the examination report was associated with the 
claims file.  

Since that time, the RO has not readjudicated the Veteran's 
increased rating claim in light of the new evidence.  
Further, the Veteran has not waived initial RO jurisdiction 
for this evidence.  Since the Board cannot consider it in the 
first instance, the claim must be remanded to the RO for 
appropriate adjudication.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Identification of the specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should undertake any other development and/or notification 
action deemed warranted by VCAA prior to readjudicating the 
remanded claim.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
up-to-date treatment records or any 
additional examination reports from his 
treating physician.  The RO must assist 
the Veteran in obtaining any such 
documents and any VA medical records.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for an increased rating higher 
than 20 percent in light of the entire 
record.  If any benefit sought on appeal 
is not granted, the RO should furnish to 
the Veteran and his representative with 
an appropriate Supplemental Statement of 
the Case (SSOC) that includes citation to 
and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and affords him a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran need take no further action unless otherwise 
notified, but may submit additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


